                   Case 1:90-cv-05722-VM Document 1859
                                                  1858 Filed 06/14/21
                                                             06/11/21 Page 1 of 1

                                             590 Madison Avenue, 20th Floor, New York, NY 10022-2524                               p212 223-4000       f212 223-4134




                                                                                                                                                             6/14/2021


       Glen G. McGorty
       (212) 895-4246
       GMcGorty@crowell.com




                                                                                            June 11, 2021
       VIA ECF

       Honorable Victor Marrero
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007-1312

                                RE:     United States v. District Council of the
                                        United Brotherhood of Carpenters, 90 Civ. 5722 (VM)

       Dear Judge Marrero:

               As the Court is aware, the January 25, 2021 Stipulation and Order issued in the above-referenced
       matter (the “Stipulation and Order”) directs the Court-appointed Independent Monitor to issue reports
       annually regarding the oversight of the New York City District Council of Carpenters (the “District
       Council” or the “Union”). The Seventh Interim Report of the Independent Monitor was filed on June 8,
       2020, and accordingly, the next report would be due this month.

                The undersigned writes the Court to respectfully recommend and request that the filing of the next
       report be delayed to December 2021. Over the course of the next five months, the District Council will
       hold an officer election—a significant event which will must be fully reported to the Court. In order to
       spare the Union the expense of the preparation of two reports in such a short period of time, the undersigned
       submits that permitting the filing of a single, comprehensive report in December 2021 is a sensible
       alternative. The undersigned will continue to be in communication with the Court if any matter urgently
       needs to be brought to the Court’s attention, and will be independently seeking the Court’s approval on the
       2021 Election Rules before the end of the month pursuant to Section 5(j)(vi) of the Stipulation and Order.

                                                                                          Respectfully submitted,
The request is granted. The Seventh Interim
Report may be submitted in December 2021,
as proposed above.
                                                                                          Glen G. McGorty
                                                                                          Independent Monitor

6/14/2021        James Murphy, Esq.
                 Barbara Jones, Esq.
                 AUSA Benjamin Torrance
                 (by e-mail)



     Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
